NUMBER 13-12-00768-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

                     IN RE IN THE INTEREST OF J.W.J.W.


                       On Petition for Writ of Mandamus.


                         MEMORANDUM OPINION
               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam
      Relator, Lisa Ann Weeks, has filed a petition for writ of mandamus alleging that

the Honorable Angelica Hernandez, presiding judge of the 105th Judicial District Court

of Kleberg County, Texas, abused her discretion by rendering a temporary order in the

underlying suit affecting a parent-child relationship, styled In the Interest of J.W.J.W.,

trial court cause number 07-166-D. On December 20, 2012, we ordered the real party

in interest, Jeffrey Weeks, to file a response to relator’s petition. A response was filed

on January 24, 2013.

      This Court, having examined and fully considered the petition for writ of
mandamus, the response, and the record documents provided by the parties, is of the

opinion that relator has not established that the trial court committed an abuse of

discretion. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004)

(orig. proceeding) (“Relator must demonstrate (1) that the lower court committed a clear

abuse of discretion (2) for which there is no adequate remedy at law, such as a normal

appeal.”). Accordingly, the petition for writ of mandamus is DENIED.


                                               PER CURIAM

Delivered and filed the
28th day of January, 2013.




                                           2